      Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


ROBERT VANDERPLOEG,                           )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
THE KADES CORPORATION,                        )
                                              )
                       Defendant.             )


                                            COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant, THE KADES CORPORATION, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                  1
      Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 2 of 12




        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.      Defendant, THE KADES CORPORATION (hereinafter “THE KADES

CORPORATION”), is a Texas corporation that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, THE KADES CORPORATION, may be properly served with process

for service via its registered agent, to wit: c/o Kenneth P. Kades, Registered Agent, 5621 Red

Bluff Road, Pasadena, TX 77505.

                                   FACTUAL ALLEGATIONS

        9.      On or about June 15, 2021, Plaintiff was a customer at “McDonald’s” a business

located at 1421 Nasa Road, Houston, TX 77058, referenced herein as “McDonald’s”. Attached

is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also attached is a photograph

documenting Plaintiff’s visit to the Property. See Exhibit 2.

                10.      Plaintiff lives 3 miles from the Property, and given the close vicinity is



                                                  2
      Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 3 of 12




       routinely driving past the Property.

       11.     Plaintiff often eats fast food, especially for restaurants very near his home.

       12.     Defendant, THE KADES CORPORATION, is the owner or co-owner of the real

property and improvements that McDonald’s is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       13.     Plaintiff’s access to the business(es) located 1421 Nasa Road, Houston, TX

77058, Harris County Property Appraiser’s account number 1003220000005 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendant, THE

KADES CORPORATION, is compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Property, including those set forth in this Complaint.

       14.     Defendant, THE KADES CORPORATION, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, THE KADES CORPORATION, and the tenant

allocating responsibilities for ADA compliance within the unit the tenant operates, that lease is

only between the property owner and the tenant and does not abrogate the Defendant’s

requirement to comply with the ADA for the entire Property it owns, including the interior

portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       15.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made



                                                 3
      Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 4 of 12




accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          16.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          17.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          18.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          19.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,


                                                    4
      Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 5 of 12




               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       20.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       21.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       22.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to



                                                 5
      Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 6 of 12




implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       27.     The Property is comprised of multiple buildings served by a single parking lot.

All of the buildings on the Property are public accommodations.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       29.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       30.     Defendant, THE KADES CORPORATION, has discriminated against Plaintiff



                                                 6
      Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 7 of 12




(and others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       31.     Defendant, THE KADES CORPORATION, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, THE KADES CORPORATION,

is compelled to remove all physical barriers that exist at the Property, including those

specifically set forth herein, and make the Property accessible to and usable by Plaintiff and

other persons with disabilities.

       32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     The Property lacks an accessible route from the sidewalk to the accessible

               entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

               violation would make it difficult for Plaintiff to access the units of the Property.

       (ii)    For each of the three accessible parking spaces, the access aisle to the accessible

               parking space is not level due to the presence of an accessible ramp in the access

               aisle in violation of Section 502.4 of the 2010 ADAAG standards. This violation

               would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

               while parked at the Property.



                                                 7
Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 8 of 12




 (iii)   For each of the three accessible parking spaces, the accessible curb ramp is

         improperly protruding into the access aisle of the accessible parking space in

         violation of Section 406.5 of the 2010 ADAAG Standards. This violation would

         make it difficult and dangerous for Plaintiff to exit/enter their vehicle.

 (iv)    For each of the three accessible parking spaces, the ground surfaces of the access

         aisle have vertical rises in excess of ¼ (one quarter) inch in height, are not stable

         or slip resistant, have broken or unstable surfaces or otherwise fail to comply with

         Sections 502.4, 302 and 303 of the 2010 ADAAG standards. This violation would

         make it dangerous and difficult for Plaintiff to access the units of the Property.

 (v)     For each of the three accessible parking spaces, the ground surfaces of the

         accessible space have vertical rises in excess of ¼ (one quarter) inch in height, are

         not stable or slip resistant, have broken or unstable surfaces or otherwise fail to

         comply with Sections 502.4, 302 and 303 of the 2010 ADAAG standards. This

         violation would make it dangerous and difficult for Plaintiff to access the units of

         the Property.

 (vi)    For two of the accessible parking spaces, the accessible parking space is not level

         due to the presence of accessible ramp side flares in the accessible parking space

         in violation of Sections 502.4 and 406.5 of the 2010 ADAAG standards. This

         violation would make it dangerous and difficult for Plaintiff to exit and enter their

         vehicle while parked at the Property.

 (vii)   One accessible parking space is missing an identification sign in violation of

         Section 502.6 of the 2010 ADAAG standards. This violation would make it

         difficult for Plaintiff to locate an accessible parking space.



                                            8
      Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 9 of 12




       (viii)   For all three accessible ramps, there is a vertical rise at the base of the accessible

                ramp that is in excess of 1/2 inch, in violation of Sections 303.2 and 405.4 of the

                2010 ADAAG standards. This violation would make it dangerous and difficult for

                Plaintiff to access public features of the Property.

       (ix)     Due to a policy of not having parking stops for the parking spaces directly in front

                of the exterior access route, cars routinely pull up all the way to the curb and the

                "nose" of the vehicle extends into the access route causing the exterior access

                route to routinely have clear widths below the minimum thirty-six (36") inch

                requirement specified by Section 403.5.1 of the 2010 ADAAG Standards. This

                violation would make it dangerous and difficult for Plaintiff to access exterior

                public features of the Property.

       (x)      Due to a policy of not having parking stops for the parking spaces directly in front

                of the exterior access route, cars routinely pull up all the way to the curb and the

                "nose" of the vehicle extends into the access route as a result, in violation of

                Section 502.7 of the 2010 ADAAG Standards, parking spaces are not properly

                designed so that parked cars and vans cannot obstruct the required clear width of

                adjacent accessible routes.

       (xi)     Defendant fails to adhere to a policy, practice and procedure to ensure that all

                facilities are readily accessible to and usable by disabled individuals.

       33.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       34.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.



                                                   9
     Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 10 of 12




       35.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       37.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       38.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, THE

KADES CORPORATION, has the financial resources to make the necessary modifications.

According to the Property Appraiser, the Appraised value of the Property is $1,221,416.00.

       39.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       40.       Upon information and good faith belief, the Property has been altered since 2010.

       41.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       42.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

THE KADES CORPORATION, is required to remove the physical barriers, dangerous



                                                 10
     Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 11 of 12




conditions and ADA violations that exist at the Property, including those alleged herein.

         43.   Plaintiff’s requested relief serves the public interest.

         44.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, THE KADES CORPORATION.

         45.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, THE KADES CORPORATION, pursuant to 42 U.S.C. §§ 12188 and

12205.

         46.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, THE

KADES CORPORATION, to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, THE KADES CORPORATION, in violation of

               the ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, THE KADES

               CORPORATION, from continuing their discriminatory practices;

         (c)   That   the Court issue an          Order requiring         Defendant,   THE   KADES

               CORPORATION, to (i) remove the physical barriers to access and (ii) alter the

               Property to make it readily accessible to and useable by individuals with

               disabilities to the extent required by the ADA;

         (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and




                                                 11
Case 4:21-cv-02026 Document 1 Filed on 06/21/21 in TXSD Page 12 of 12




 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: June 21, 2021.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        12
